Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D/A Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the monthly distribution period from December 1, 2006 to December 31, 2006 Commission File Number of issuing entity: 333-122759-05 USAA Auto Owner Trust 2006-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-122759 USAA Acceptance, LLC (Exact name of depositor as specified in its charter) USAA Federal Savings Bank (Exact name of sponsor as specified in its charter) Delaware 72-6216179 (State or other jurisdiction of incorporation or organization of the depositor) (I.R.S. Employer Identification No.) One Rodney Square 920 King Street, 1st Floor Wilmington, Delaware 19801 (Address of principal executive offices of the depositor) (Zip Code) (302) 888-7536 (Telephone number, including area code)
